


Exhibit 10.21

 

KKR FINANCIAL ADVISORS LLC

555 CALIFORNIA STREET, 50TH FLOOR

SAN FRANCISCO, CA 94104

 

February 27, 2009

 

KKR Financial Holdings LLC

555 California Street, 50th Floor

San Francisco, California 94104

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Management Agreement, dated as of
May 4, 2007, by and among KKR Financial Holdings LLC, a Delaware limited
liability company (the “Company”), KKR Financial Corp., a Maryland corporation,
and KKR Financial Advisors LLC, a Delaware limited liability company (the
“Manager”), as amended June 15, 2007 (the “Management Agreement”).  Capitalized
terms used but not defined in this letter agreement shall have the meanings
ascribed to them in the Management Agreement.

 

The Manager and the Company hereby agree that the Manager shall defer payment of
fifty percent (50%) of the Base Management Fees payable pursuant to Section 8 of
the Management Agreement from January 1, 2009 through November 30, 2009 (the
“Deferred Management Fees”) until the earlier of (x) December 15, 2009 or
(y) the date of any termination of the Management Agreement pursuant to either
Section 13 (a) or Section 15(b) thereof (the “Deferral Date”). All Deferred
Management Fees shall be paid by the Company to the Manager within 15 calendar
days of the Deferral Date. The termination of the Management Agreement shall not
in any respect affect the obligation of the Company to pay Deferred Management
Fees. For the avoidance of doubt, all Deferred Management Fees shall be deemed
to be earned by the Manager for purposes of Section 15(b) of the Management
Agreement as of the date that they would have been earned in the absence of this
letter agreement. The Company and the Manager hereby further agree that the
Company shall continue to (x) pay all of the expenses of the Manager and (y)
reimburse the Manager for documented expenses of the Manager incurred on the
Company’s behalf, each in accordance with Section 9 of the Management Agreement.

 

--------------------------------------------------------------------------------


 

If the foregoing accurately reflects your understanding with respect to the
matters described above, please indicate your agreement by signing and returning
one copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between the Company and the Manager.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

KKR FINANCIAL ADVISORS LLC, as Manager

 

 

 

 

 

 

 

 

By:

/s/ ANDREW J. SOSSEN

 

 

 

 

 

Name: Andrew J. Sossen

 

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

Acknowledged and agreed as of the date first written above:

 

 

 

 

 

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ WILLIAM C. SONNEBORN

 

 

 

 

 

Name: William C. Sonneborn

 

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------
